                 IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:17-CV-564-GCM

WILLIAM D. POPE, SR.,                             )
                              Plaintiff,          )   ORDER
                                                  )
               v.                                 )
                                                  )
ABF FREIGHT SYSTEM, INC.,                         )
                     Defendant.                   )




        THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION. This Court has
received the Designation of Mediator. However, a mediation date has yet to be scheduled. To
allow time for this case to proceed to mediation, the trial in this matter is hereby RE-SET for
February 10, 2020.

       IT IS SO ORDERED.

                                   Signed: August 19, 2019
